Case 2:18-cv-00100-JRG-RSP Document 62-3 Filed 05/30/19 Page 1 of 8 PageID #: 296




                    EXHIBIT B
Case 2:18-cv-00100-JRG-RSP Document 62-3 Filed 05/30/19 Page 2 of 8 PageID #: 297




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

  ULTRAVISION TECHNOLOGIES, LLC,

                         Plaintiff,

         v.                                          Case No. 2:18-cv-00100-JRG-RSP
                                                     LEAD CASE
  GOVISION, LLC

                         Defendant.

  ULTRAVISION TECHNOLOGIES, LLC,

                         Plaintiff,

         v.                                          Case No. 2:18-cv-00112-JRG-RSP
                                                     MEMBER CASE
  SHENZHEN ABSEN OPTOELECTRONIC
  CO., LTD. ET AL.

                         Defendants.


                                 DECLARATION OF JAMES LIU

         I, James Liu, hereby declare as follows:

         1.      I have personal knowledge of the facts stated herein or, as indicated below,

  understand them to be true and correct based on my good faith investigation coordinated with the

  relevant Shenzhen Absen Optoelectronic Co., Ltd. (“Absen Opto”) personnel. I could and would

  competently testify to these facts if I were required to do so in a court of law. The statements in

  this declaration are with respect to the time period starting on March 27, 2018 through the date

  on which this declaration is signed.

         2.      I joined Absen Opto in January of 2010. In June of 2015, I joined Absen Opto’s

  subsidiary Absen, Inc. My current title is General Manager of North America BU, and I have

  served in that role since January of 2019.
Case 2:18-cv-00100-JRG-RSP Document 62-3 Filed 05/30/19 Page 3 of 8 PageID #: 298




         3.      Absen Opto is a corporation organized and existing under the laws of China.

         4.      Absen Opto’s principal place of business located at 18-20F Building 3A, Cloud

  Park, Bantian, Longgang District, Shenzhen, 518129, P.R. China.              Absen Opto develops,

  manufactures, and sells visual display products.

         5.      Absen Opto wholly-owns a U.S. subsidiary called Absen, Inc. (“Absen Inc.”).

  Absen Inc. is headquartered in Orlando, Florida and is incorporated in Delaware. I was formerly

  an employee of Absen Opto and am currently an employee of Absen, Inc.

         6.      Absen Opto has no subsidiaries located in Texas. Absen Opto does not regularly

  conduct or solicit business from, or direct relevant business efforts to, Texas.

         7.      Absen Opto has no offices, officers, directors, employees, agents or other

  representatives located within Texas.

         8.      Absen Opto does not perform any research and development in Texas.

         9.      Absen Opto does not perform any manufacturing in Texas.

         10.     Absen Opto does not maintain any inventory of products within Texas.

         11.     Absen Opto does not have any bank accounts within Texas.

         12.     Absen Opto is not registered to do business in Texas, nor has it designated an

  agent for service of process within Texas.

         13.     Absen Opto does not maintain any assets in Texas.          Absen Opto does not own,

  lease or rent personal or real property in Texas.

         14.     Absen Opto has not tailored any marketing to Texas or to Texas residents.

         15.     Absen Opto has not used the state or federal court system in Texas, other than

  being sued by Plaintiff Ultravision Technologies, LLC (“Ultravision”) and the limited filings in

  response. Absen Opto has never filed suit in Texas federal or state court.




                                                      2
Case 2:18-cv-00100-JRG-RSP Document 62-3 Filed 05/30/19 Page 4 of 8 PageID #: 299




         16.      I understand that on in its Complaint in this case, Ultravision is accusing the Absen

  X and Xv series of products of infringement.

         17.      Absen Opto manufactures the Absen X and Xv series of products in China. Absen

  Opto does not make, use or sell products in Texas.

         18.      Any sales of the Absen X and Xv series of products in the United States are made by

  Absen Inc. Absen Opto does not sell products to consumers in the United States other than Absen,

  Inc. Absen Opto’s only U.S. customer is located in Orlando, FL—Absen Inc. Absen Opto does

  not have any role in determining where or to whom Absen Inc. will sell or ship product. Absen

  Opto does not sell any products in Texas or direct its subsidiary to target the Eastern District of

  Texas market.

         I declare under penalty of perjury under the laws of the United States of America that the

  foregoing is true and correct.



                  30 day of May, 2019
  Executed this _____
                                                        James Liu




                                                    3
Case 2:18-cv-00100-JRG-RSP Document 62-3 Filed 05/30/19 Page 5 of 8 PageID #: 300




                                   美国地区法院
                                  德克萨斯州东区
                                   马歇尔分区


     ULTRAVISION TECHNOLOGIES, LLC,

                     原告

          诉                               案件编号：2:18-cv-00100-JRG-RSP
                                          主审案件
     GOVISION, LLC

                     被告

     ULTRAVISION TECHNOLOGIES, LLC,

                     原告

          诉                               案件编号：2:18-cv-00112-JRG-RSP
                                          从审案件
     SHENZHEN ABSEN OPTOELECTRONIC
     CO., LTD. 等当事方

                     被告


                                JAMES LIU 的陈述

          我，James Liu，谨在此陈述如下：

1.     我直接了解此处陈述的事实，或如下所述基于我的诚实调查知道此等事实真实无误，

       我在调查中与 Shenzhen Absen Optoelectronic Co., Ltd.（下称“Absen Opto”）有关人员

       进行了协调。如果需要我在法院就此等事实作证，我能够也愿意作证。本陈述书中的

       各项陈述涵盖的时段从 2018 年 3 月 27 日开始，直至本陈述书的签署日期。

2.     我于 2010 年 1 月到 Absen Opto 任职。2015 年 6 月，我到 Absen Opto 的子公司 Absen, Inc.

       任职。我目前的职务是北美业务部总经理，我从 2019 年 1 月起一直担任该职务。
Case 2:18-cv-00100-JRG-RSP Document 62-3 Filed 05/30/19 Page 6 of 8 PageID #: 301




3.    Absen Opto 是根据中国法律成立和运营的公司。

4.    Absen Opto 的主要业务地址是：中华人民共和国深圳市龙岗区坂田天安云谷产业园 3

      栋 A 座 18-20 层 ，邮编 518129。Absen Opto 研发、制造、销售视觉显示产品。

5.    Absen Opto 全资拥有一家美国子公司，该公司名为 Absen, Inc.（下称“Absen Inc.”）。

      Absen Inc.总部设在佛罗里达州奥兰多市，在特拉华州注册。我以前是 Absen Opto 的员

      工，现在是 Absen, Inc.的员工。

6.    Absen Opto 在德克萨斯州没有子公司。Absen Opto 平时不在德克萨斯州经营业务或从

      德克萨斯州招徕业务，也不着力于在德克萨斯州开发业务。

7.    Absen Opto 在德克萨斯州没有办事处、管理人员、董事、雇员、代理人或其他代表。

8.    Absen Opto 不在德克萨斯州开展任何研发活动。

9.    Absen Opto 不在德克萨斯州开展任何制造活动。

10.   Absen Opto 在德克萨斯州没有任何库存产品 。

11.   Absen Opto 在德克萨斯州没有银行账户。

12.   Absen Opto 没有在德克萨斯州注册经营业务，也没有在德克萨斯州指定代理人收发法

      院文书。

13.   Absen Opto 在德克萨斯州没有资产。Absen Opto 在德克萨斯州不拥有动产或不动产，

      也没有在德克萨斯州长期或短期租赁动产或不动产。

14.   Absen Opto 没有针对德克萨斯州或其居民进行营销。

15.   除了就原告 Ultravision Technologies, LLC（下称“Ultravision”）提出的诉讼提交有限

      的文件外，Absen Opto 未曾使用设在德克萨斯州的州法院或联邦法院系统。Absen

      Opto 从未在设在德克萨斯州的州法院或联邦法院主动提出诉讼。


                                        2
Case 2:18-cv-00100-JRG-RSP Document 62-3 Filed 05/30/19 Page 7 of 8 PageID #: 302




16.     我理解，在本案中，Ultravision 在其诉状中声称 Absen X 和 Xv 系列的产品侵权。

17.     Absen Opto 在中国制造 Absen X 和 Xv 系列产品。Absen Opto 不在德克萨斯州制造、使

        用或销售产品。

18.     Absen X 和 Xv 系列产品在美国的销售由 Absen Inc.进行。除了 Absen, Inc.之外，Absen

        Opto 不向美国的消费者出售产品。Absen Opto 的唯一美国客户 Absen Inc.位于佛罗里达

        州奥兰多市。Absen Opto 对 Absen Inc.将在何处或向谁销售或运送产品方面不起任何作

        用。Absen Opto 不在德克萨斯州销售任何产品，也不会指示其子公司以德克萨斯州东区

        市场为目标。



        我保证以上陈述真实准确，如有不实甘愿根据美国法律受作伪证之处罚。



      2019 年 5 月_____日签署
                 30
                                            James Liu




                                        3
Case 2:18-cv-00100-JRG-RSP Document 62-3 Filed 05/30/19 Page 8 of 8 PageID #: 303
                     101 Crawfords Corner Road, 4-101R
                     Holmdel, NJ 07733

                     646-736-0342
                     www.plsip.com




                                           Certificate of Accuracy


                                                                                          May 30, 2019


    I, Blanche Xueru Cheng, Translator at Performance Language Solutions, hereby certify that I
    translated the attached document from English into Chinese and that, to the best of my
    knowledge, it is a true and accurate translation.

    I further certify that I am fluent in English and Chinese and qualified to translate this document.

    The document is designated as:
           •   Declaration of James Liu




    ____________________________
    Signature of Blanche Xueru Cheng




                                      Extend your reach. Protect your footprint.
